Filed with the Securities and Exchange Commission on February 25, 2014 1933 Act Registration File No.333-106971 1940 Act File No. 811-21399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 19 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 20 [ X ] (Check appropriate box or boxes.) THE AEGIS FUNDS (Exact Name of Registrant as Specified in Charter) 6862 Elm Street, Suite 830 McLean, VA 22101 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(703) 528-7788 Mr. Scott L. Barbee 6862 Elm Street, Suite 830 McLean, VA 22101 (Name and Address of Agent for Service) Copy to: Paul M. Miller, Esq. Seward & Kissel LLP treet, NW Washington, DC 20001 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On February 26, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 17(the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on October 25, 2013 and pursuant to Rule 485(a)(2) would have become effective onJanuary 8, 2014. Post-Effective Amendment No. 18 was filed pursuant to Rule 485(b)(1)(iii) on January 8, 2014 for the sole purpose of designating February 7, 2014 as the new date upon which the Amendment would have become effective. Post-Effective Amendment No. 19 was originally filed pursuant to Rule 485(b)(1)(iii) on February 6, 2014 for the sole purpose of designating February 28, 2014 as the new date upon which the Amendment would have become effective. Subsequently, Post-Effective 19 was withdrawn on Form AW on February 20, 2014. This new Post-Effective Amendment No. 19 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 26, 2014 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 19 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (1933 Act) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirement for effectiveness of this Amendment to its Registration Statement pursuant to Rule 485(b) under the 1933 Act and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of McLean in the Commonwealth of Virginia on February 25, 2014. AEGIS VALUE FUND, INC. By:/s/ Scott L. Barbee Scott L. Barbee President Pursuant to the requirements of the1933 Act, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated: Signature Title Date /s/ Scott L. Barbee President, Director February 25, 2014 Scott L. Barbee (Principal Executive Officer) /s/ Sarah Q. Zhang Secretary, Treasurer February 25, 2014 Sarah Q. Zhang (Principal Financial Officer) Eskander Matta* Director February 25, 2014 Eskander Matta David A. Giannini* Director February 25, 2014 David A. Giannini V. Scott Soler* Director February 25, 2014 V. Scott Soler * By: /s/ Scott L. Barbee Scott L. Barbee Attorney-in-Fact pursuant to the Powers of Attorney previously filed and incorporated by reference.
